Citation Nr: 0603211	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-13 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased evaluation for left knee 
disorder, status post anterior cruciate ligament (ACL) 
reconstruction, currently rated as 20 percent disabling.

2. Entitlement to an increased evaluation for osteoarthritis 
of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1978 to 
October 1987.

This appeal arises from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which denied an increased rating for residuals 
of ACL reconstruction of the left knee.

The RO in an April 2003 rating decision assigned separate 
ratings for the veteran's instability and osteoarthritis of 
the knee.  An increased rating to 20 percent for instability 
was granted and a 10 percent rating was assigned for 
osteoarthritis.

In March 2005 the Board remanded the issues for further 
development.  


FINDINGS OF FACT

1.  The veteran's service-connected left knee disorder, 
status post ACL reconstruction is characterized by pain and 
effusion; there was some laxity in the past, currently there 
is no instability.  

2.  During the time period covered by the appeal, the 
veteran's service-connected osteoarthritis of the left knee 
has been manifested by pain.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for the veteran's service-connected left knee 
disorder, status post ACL reconstruction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a Diagnostic Codes 5014, 5257, 5258, 5260, 5261 (2005).  

2.  The criteria for an increased evaluation in excess of 10 
percent, effective October 11, 2002,  for the veteran's 
service-connected assignment osteoarthritis of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §  4.7 and 4.71a Diagnostic Codes 5003, 5010, 5260, 
5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and November 2003 
VCAA letter  have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the November 2003 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the November 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in November 2003 which 
was after the rating decisions on appeal.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the November 2003 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claims, the evidence needed to substantiate such claims, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected disorders warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected left knee disorders have been 
rated under Diagnostic Codes 5003, 5010, 5014, 5257, 5258.  
Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based upon 
limitation of motion of the affected part, like degenerative 
arthritis.  

Diagnostic Code 5014 states that osteomalacia will be rated 
on limitation of motion of the affected parts.  38 C.F.R. § 
4.71(a), Diagnostic Code 5014.  

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  Under Diagnostic Code 5257, a 10 
percent rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  Thirty 
percent is the highest rating available under this diagnostic 
code.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint is contemplated 
by Diagnostic Code 5258 and warrants a 20 percent evaluation.  
An evaluation in excess of 20 percent is not contemplated by 
Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Other applicable codes include Diagnostic Codes 5260 and 
5261.  For the knees, limitation of motion is rated under 
Diagnostic Codes 5260 for flexion and 5261 for extension.  
Under Diagnostic Code 5260, flexion that is limited to 60 
degrees is noncompensable, flexion that is limited to 45 
degrees warrants a 10 percent rating; flexion that is limited 
to 30 degrees warrants a 20 percent rating and flexion that 
is limited to 15 degrees warrants a 30 percent rating.  A 
thirty percent rating is the highest available under Code 
5260.  Under Code 5261, extension that is limited to 
5 degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent rating and extension limited to 
15 degrees warrants a 20 percent rating.  Extension limited 
to 20 degrees warrants a 30 percent rating, extension limited 
to 30 degrees warrants a 40 percent rating and extension 
limited to 45 degrees warrant a 50 percent rating.  The Board 
notes that standard motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A February 1988 rating decision granted the veteran service 
connection for anterior cruciate ligament tear of the left 
knee and assigned a 10 percent rating under Diagnostic Codes 
5257 and 5014.  A June 1989 rating decision considered an 
April 1989 VA examination and confirmed the rating decision.  
Private medical records from 1998 to 1999 showed continued 
treatment for the veteran's left knee 
disorder, and showed that in July 1998 the veteran underwent 
a partial meniscectomy of his left knee.  During an October 
2002 VA examination the veteran complained of popping and 
catching of his left knee.  Physical examination revealed 
that stressing of the left knee in full extension gave a soft 
end point.  It actually did not open up but it was the soft 
end point as if there was some laxity of the ligament.  
Flexing 30 degrees there was a 1/2+ laxity of the anterior 
cruciate ligament and it was reconstruction.  The examination 
reported that a June 2001 x-ray showed osteoarthritis of the 
left knee.  Range of motion was from 0 to 100 degrees.  The 
diagnosis was status following reconstruction of the anterior 
cruciate ligament with moderate stretching of the 
reconstruction and with significant osteoarthritis of the 
left knee.  As mentioned in the introduction, an April 2003 
rating decision increased the evaluation of the veteran's 
anterior cruciate ligament reconstruction of the left knee to 
20 percent under Diagnostic Code 5257 and granted service 
connection for osteoarthritis with an evaluation of 10 
percent under Diagnostic Code 5010.  A February 2003 VA x-ray 
showed the veteran had a healed fracture of the left tibia 
with secondary degenerative in the knee joint.  There 
appeared to be some increase in degenerative changes since 
the prior June 2001 x-ray.  

A June 2005 VA examination in presenting the veteran's 
history indicated that the veteran had pain in his left knee 
associated with swelling.  It did not give away on him.  His 
October 2002 MRI showed lateral meniscus tear of the medial 
meniscus, chondromalacia, thickening of the medial collateral 
ligament and moderate joint effusion.  He wore a steel brace 
intermittently about the knee with activity.  Physical 
examination indicated there was tenderness inferiorly, 
medially, and laterally about the knee.  There was moderate 
effusion.  There was crepitus with flexion and increase with 
manipulation of the patella.  The range of motion of the knee 
was 0 to 105 degrees when the veteran started to have pain.  
He could flex the knee to 100 degrees where the pain became 
severely painful.  There was no current laxity.  There was 
slight fatigue, some lack of endurance when the veteran 
walked a few blocks and began to get swelling of the knee 
that aggravated the pain and it made the knee weak and 
slightly fatigued.  Pain was the major functional impact.  
The diagnosis was chronic left knee pain due to degenerative 
joint disease and ACL reconstruction.  The examiner commented 
that the veteran had a steel knee brace that he used 
intermittently on the knee.  The joint was painful on motion, 
there was no additional limitation with repetitive use of 10 
degrees, there was no additional limitation during flare-up, 
and there was no instability of the left knee.  A September 
2005 supplemental statement of the case appeared to confirm 
the veteran's 20 percent rating for his ACL reconstruction 
under Diagnostic Code 5258.

The medical evidence does not demonstrate that the veteran is 
entitled to a rating in excess of 20 percent for his service-
connected ACL reconstruction of the left knee.  The veteran 
did not have extension limited to 20 degrees or flexion 
limited to 15 degrees to meet the next higher rating of 30 
percent under Diagnostic Codes 5260 and 5261.  His most 
recent VA examinations showed that his extension was 0 and 
the most his flexion was limited to was 100 degrees.  The 
veteran is not entitled to a higher rating under Diagnostic 
Code 5257 as the evidence did not suggest that he has severe 
recurrent subluxation or lateral instability.  Although the 
veteran had manifested some laxity during his October 2002 VA 
examination, his June 2005 VA examination showed there was no 
laxity or instability.  Diagnostic Codes 5256 and 5258 do not 
need to be considered as the evidence did not suggest 
ankylosis of the left knee and the veteran already is 
receiving the only rating available under Diagnostic Code 
5258.  

The veteran also is not entitled to a separate increased 
evaluation for osteoarthritis of the left knee.  He does not 
meet the criteria for a rating higher than 10 percent under 
Diagnostic Codes 5003-5010 as the evidence showed that his 
range of motion for flexion under Diagnostic Code 5260 was 
not limited to 30 degrees and extension under Diagnostic Code 
5261 was not limited to 15 degrees.  The Board has considered 
the recent VA General Counsel Precedent Opinion, VAOPGCPREC 
9-2004 (September 17, 2004), where it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  This 
however does not seem to apply to the veteran's case given 
that he did not meet the criteria to be assigned compensable 
ratings under Diagnostic Codes 5260 and 5261 as the VA 
examinations showed that at most he had extension limited to 
0 degrees and flexion limited to 100 degrees.  Diagnostic 
Code 5260 provides that flexion that is limited to 60 degrees 
is noncompensable and flexion that is limited to 45 degrees 
warrants a 10 percent rating.  Diagnostic Code 5261 provides 
that extension that is limited to 5 degrees is noncompensable 
and extension limited to 10 degrees warrants a 10 percent 
rating.  VAOPGCPREC 9-2004 held that separate rating could be 
assigned when the criteria under Codes 5260 and 5261 were 
met.  In the present case, there is no basis for a 
compensable rating under either of these Codes.  What the RO 
has done is assign a 10 percent rating under Code 5003 in 
recognition of the fact that there is some limitation of 
motion with pain even though noncompensable under Codes 5260 
and 5261.  The Board does not interpret the General Counsel 
opinion as providing for separate ratings for noncompensable 
limitation of flexion and limitation of extension due to pain 
and believes that the 10 percent rating for limitation of 
motion with pain (although noncompensable under Codes 5260 
and 5261) under Code 5003 is all that is permitted under that 
regulatory provision.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to both issues.


____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


